Citation Nr: 1206924	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for hypertension.  The RO again adjudicated this claim as part of an August 2008 rating decision, this time considering the claimed hypertension as having been caused by exposure to herbicides.  

The Board also notes that a September 2005 rating decision denied service connection for diabetes mellitus Type II with peripheral neuropathy and bilateral cataracts and for bilateral hearing loss.  The Veteran was notified of this decision in September 2005.  The Veteran later submitted a notice of disagreement (NOD), which was received by VA in March 2006.  While recognizing that the RO never issued the Veteran a statement of the case (SOC) concerning the claims denied as part of the RO's September 2005, review of the handwritten NOD shows that the Veteran did not clearly inform VA which issue, or issues, to which he was disagreeing.  As such, the Veteran should be contacted and asked if he intended to disagree with one or both issues denied by the RO in September 2005.  To this, the Board is also mindful that the RO wrote the Veteran a letter in March 2006 wherein it informed him that VA had received his "written disagreement" with the September 2005 decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND


A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's instant service connection claim.

As part of a handwritten letter, dated by the Veteran in January 2006, but received by VA in March 2006, the Veteran indicated that he was totally disabled and that the only income he had came from "Social Security."  Also of record is a Social Security Administration (SSA) Data computerized printout, dated in August 2006.  This SSA form shows that the Veteran had a disability onset date of June 1, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to all the matter currently on appeal.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must therefore be remanded to obtain the Veteran's complete SSA record.







Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  Thereafter, and following any additionally-indicated development, the RO/AMC should readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC should issue the Veteran and his representative a supplemental SOC (SSOC) and provide an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

